Per curiam.
For more than two years plaintiffs litigated in the two above-entitled cases their claim for damages against defendants. The latter always disclaimed any liability for the damages claimed. The trial court finally rendered judgment for plaintiffs ordering defendants to pay them solidarily several sums of money, plus costs, but without any pronouncement on attorney’s fees. At plaintiffs’ request, we decided to review this aspect of the judgment.
 The award of attorney’s fees is mandatory whenever the trial court concludes that a party has been obstinate. Ortiz v. Martorell, 80 P.R.R. 525. In the absence of an express conclusion to that effect, a pronouncement in the judgment ordering the payment of attorney’s fees implies that the trial court concluded that the party at fault was obstinate. Castro v. Payco, Inc., 75 P.R.R. 59; Ortiz v. Martorell, supra. A contrario sensu, in the absence of such pronouncement the presumption is that the court concluded that the losing party was not obstinate.
The determination of whether a litigant has been obstinate rests in the sound discretion of the trial court. Cf. Font v. Pastrana, 73 P.R.R. 238. We will not review such determination unless the record shows that there has been abuse of discretion.
An examination of the record in these cases shows that defendants were obstinate and that the trial court erred in not ordering them to pay attorney’s fees. Defendant-appellee admits it in its brief. The fact that it was compelled to sue a third person who afterwards was also found to be *37solidarity liable for damages does not overcome its manifest obstinacy in the litigation. The third-party defendant was also obstinate in disclaiming responsibility and defending itself in the action.1 The reduction in the amount of compensation awarded does not imply by itself defendants’ lack of obstinacy.2
The judgment of the Superior Court will be modified, and defendants and the third-party defendant are ordered to pay solidarity to plaintiffs, by way of attorney’s fees, the sum of $500 in each case, or a total of $1,000, and as thus modified it will be affirmed.

 See Santana v. Prensa Insular, Inc., 68 P.R.R. 26; Roses v. Julia, 67 P.R.R. 485.


 Acha v. Nevares, 59 P.R.R. 235; Mercado v. Amirican Railroad Co., 61 P.R.R. 222.